DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/295,682; . Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a container with a collar and magnetic collar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman (US 4,988,216) in view of Dumas (US D811,738) and Weder (US 6,397,560).
Regarding claim 1, Lyman discloses a container (Figs. 1-2), comprising: an outer shell formed from a water-resistant material, and having a front portion, a back portion, side portions, and a base portion, the outer shell further comprising: an opening at a top of the container extending into a storage compartment, the opening having a substantially rectilinear geometry when fully open, and having a front, a back, a first side, and a second side; a closure mechanism (28), further comprising: a flap, extending from the back portion of the outer shell above the opening. See Figs. 1-3.  
Lyman discloses a hook fastener (32, 34), side center hinge (21), and collar but does not disclose the webbing, hook fastener or magnet as claimed.
Dumas, which is drawn to a container, discloses a hook fastener element (32, 34), rotatably coupled to a flap, and configured to be removably coupled to a selected webbing loop, from the series of webbing loops. See Figs. 1.1-1.10. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute, or use in combination with, the webbing loops and hook fastener as disclosed by Dumas for the fastener of Lyman in order to better secure the flap and adjust it in a closed position. 
Weder, which is drawn to a container, discloses a folding magnetic collar (Fig. 7, (70)) configured to be folded between an open configuration and a closed configuration to seal the opening, the folding magnetic collar further comprising: a front collar member extending between a first end and a second end of the front of the opening, the front collar member further comprising: a projection extending toward the back of the opening, the projection having a first magnetic surface facing the back of the opening; a back collar member extending between a first end and a second end of the back of the opening, the back collar member further comprising: a projection extending toward the front of the opening, the projection having a first magnetic surface facing the front of the opening; a first side collar member extending along the first side of the opening, and hingedly coupled to the first end of the front collar member and to the first end of the back collar member, the first side collar member further comprising a center hinge separating a first magnetic surface and a second magnetic surface; and a second side collar member extending along the second side of the opening, and hingedly coupled to the second end of the front collar member and to the second end of the back collar member, the second side collar member further comprising a center hinge separating a first magnetic surface and a second magnetic surface, 63Patent ApplicationAttorney Reference (008117.05246) wherein when the opening is fully open, the front collar member, the back collar member, the first side collar member, and the second side collar member are positioned in a substantially rectilinear configuration, wherein when folded, the center hinge of the first side collar member hinges and the first and second magnetic surfaces of the first side collar member are brought into contact with one another, wherein when folded, the center hinge of the second side collar member hinges and the first and second magnetic surfaces of the second side collar member are brought into contact with one another, and wherein when the center hinge of the first side collar and the center hinge of the second side collar are folded, the magnetic surface of the front collar extends above the first and second magnetic surfaces of the first side collar member and the second side collar member, and the magnetic surface of the front collar member is brought into contact with and magnetically coupled to the magnetic surface of the back collar member.  See Fig. 7; col. 7, Il. 26-43; and col. 9, Il. 46-50. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a magnetic collar, as disclosed by Weder, on the container of Lyman in order to better secure the container in a closed position; thus, better protecting items therein or keeping the bag in a flat stackable position.
Regarding claim 3, a handle (36, or anywhere than can be handled) is coupled to the back portion of the outer shell. See Fig. 1.  
Regarding claim 4, the storage compartment is an insulated container. See Abstract.
Regarding claim 5, an inner liner (16) forms the storage compartment. See Figs. 1-6.
  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lyman, Dumas, and Weder as applied above in further view of Brennan (US 4,738,390).
Regarding claim 2, Lyman does not disclose the flap as claimed. Brennan, which is drawn to a container, discloses a flap includes a magnetic surface that is configured to magnetically couple to the magnetic surface of the front collar member when the container is in a closed configuration. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use, or substitute, magnets on the flap of Lyman, as disclosed by Brennan, in order to close the flap.

Claims 6, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lymas, Dumas, and Weder as applied above in further view of Brockhaus (US 4,679,242).
Regarding claims 6 and 7, Lyman does not disclose an inner liner as claimed. Brockhaus, which is drawn to a container, disclose an inner layer (23) with an insulating layer between an outer layer and the inner layer. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the insulating foam layer (16) of Lyman in between an inner and outer layer, as disclosed by Brockhaus in order to better protect any items within the container.
Regarding claim 9, the insulating layer is attached to at least one of the inner liner or the outer shell.  
Regarding claim 10, the outer shell comprises two or more sub-panels (14, 18) that are welded. See col. 3, Il. 5-10.
Regarding claim 11, the closure mechanism, as modified above, is configured to be substantially waterproof and airtight when in the closed configuration.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lyman, Dumas, Weder, and Brockhaus as applied above in further view of Baumann et al. (US 4,911,962).
Regarding claim 8, Lyman does not disclose a floating layer. Baumann discloses using a layer that can be floating between an inner liner and an outer shell. See cl. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the insulating layer of Lyman be floating, as disclosed by Baumann, in order to remove or adjust the layer.

Claims 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman (US 4,988,216) in view of Weder (US 6,397,560).
Regarding claim 12, Lyman discloses a container, comprising: an outer shell formed from a water-resistant material, and having a front portion, a back portion, side portions, and a base portion, the outer shell further comprising: an opening at a top of the container extending into a storage compartment, the opening having a substantially rectilinear geometry when fully open, and having a front, a back, a first side, and a second side; a closure mechanism. See Fig. 1. Lyman discloses a collar, but not a magnetic collar.
Weder discloses a folding magnetic collar configured to be folded between an open configuration and a closed configuration, the folding magnetic collar further comprising: a front collar member extending between a first end and a second end of the front of the opening, the front collar member further comprising: a projection extending toward the back of the opening, the projection having a first magnetic surface facing the back of the opening; a back collar member extending between a first end and a second end of the back of the opening, the back collar member further comprising: a projection extending toward the front of the opening, the projection having a first magnetic surface facing the front of the opening; 65Patent ApplicationAttorney Reference (008117.05246) a first side collar member extending along the first side of the opening, and hingedly coupled to the first end of the front collar member and to the first end of the back collar member, the first side collar member further comprising a center hinge separating a first magnetic surface from a second magnetic surface; and a second side collar member extending along the second side of the opening, and hingedly coupled to the second end of the front collar member and to the second end of the back collar member, the second side collar member further comprising a center hinge separating a first magnetic surface from a second magnetic surface, wherein when folded, the center hinge of the first side collar member hinges and the first and second magnetic surfaces of the first side collar member are brought into contact with one another, wherein when folded, the center hinge of the second side collar member hinges and the first and second magnetic surfaces of the second side collar member are brought into contact with one another, and wherein when folded, the magnetic surface of the front collar member extends above the first and second magnetic surfaces of the first side collar member and the second side collar member, and the magnetic surface of the front collar is brought into contact with and magnetically coupled to the magnetic surface of the back collar member. See Fig. 7; col. 7, Il. 26-43; and col. 9, Il. 46-50. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a magnetic collar, as disclosed by Weder, on the container of Lyman in order to better secure the container in a closed position; thus, better protecting items therein or keeping the bag in a flat stackable position.
Regarding claims 14 and 16, Lyman, as modified above, sufficiently discloses the claimed invention.
Regarding claim 15, the flap (28) is configured to be removably coupled to a webbing loop (34 - Velcro loops) on the front portion of the outer shell when the opening is in the close configuration.
Regarding claim 18, Lyman, as modified above, does not necessarily disclose single magnets. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have single magnets, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 19, Lyman, as modified above, does not necessarily disclose a series of multiple magnets. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a series of magnets since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20, the outer shell comprises two or more sub-panels (14, 18) that are welded. See col. 3, Il. 5-10.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lyman and Weder as applied above in further view of Chalifoux (US 2015/0076144).
Regarding claim 13, Lyman does not disclose hinge as claimed. Chalifoux, which is drawn to a container, discloses using hinges that comprise polymeric flexure elements. See [0030]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the hinges of Lyman comprise polymeric flexure elements, as disclosed by Chalifoux, in order to have stronger yet flexible hinges.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lyman and Weder as applied above in further view of Brockhaus (US 4,679,242).
Regarding claim 17, Lyman does not disclose an inner liner as claimed. Brockhaus, which is drawn to a container, disclose an inner layer (23) with an insulating layer between an outer layer and the inner layer. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the insulating foam layer (16) of Lyman in between an inner and outer layer, as disclosed by Brockhaus in order to better protect any items within the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734